DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 5, 2021. In virtue of this communication, claims 1-6, 8 and 13-20 are currently patentable. 

Allowable Subject Matter
Claims 1-6, 8 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al. (US 20200133438 A1) in view of Coulson (US 20130033450 Al) discloses that FIGS. 2A to 2D are cross-sectional views of the display device DD according to an exemplary embodiment of the inventive concept. FIGS. 2A to 2D illustrate a cross-section defined by the second direction axis DR2 and the third direction axis DR3. FIGS. 2A to 2D exemplary illustrate the cross-section to show a laminate structure of functional members included in the display device DD according to an exemplary embodiment. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically A capacitive touch panel, comprising: a plurality of pixels, a laminated structure of each pixel from bottom to top comprising: a substrate; a display layer, disposed above the substrate; a thin-film encapsulation layer, disposed above the display layer with respect to the substrate, the thin-film encapsulation layer comprising alternately stacked organic material layer and inorganic material layer; and a conductive layer, disposed above the thin-film encapsulation layer or within the thin-film encapsulation layer; wherein the conductive layer is electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624